Citation Nr: 1518256	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for residuals of mercury poisoning, to include an adrenal disorder and anemia.

2. Entitlement to service connection for an immune deficiency disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014, the Board remanded the issue of entitlement to service connection for residuals of mercury poisoning, to include an adrenal disorder, anemia, and an immune deficiency disorder, for further development, to include a VA examination with opinion.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future review of the appeal should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's August 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Clarification of the October 2014 VA examiner's opinion is required AS TO THE QUESTION OF WHETHER THE VETERAN HAD EITHER OR BOTH OF THE DISORDERS AT ANY TIME SINCE AND FROM THE FILING OF HER CLAIM. 

The case is REMANDED for the following actions:

1. Return the case to the VA examiner who performed the October 2014 VA examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  The examiner is advised that one of the critical questions for resolution is WHETHER THE VETERAN HAD EITHER OR BOTH OF THE DISORDERS AT ANY TIME SINCE AND FROM THE FILING OF HER CLAIM. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's diagnosed adrenal disorder and/or anemia were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by in-service exposure to mercury.

The VA examiner must determine whether the Veteran has an adrenal disorder and/or anemia before determining whether any diagnosed disorder relates to service.

If the examiner finds that the Veteran does not have an adrenal disorder and/anemia, he or she must reconcile this finding with medical evidence that shows that the Veteran has been previously diagnosed as having an adrenal disorder and anemia.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a disability is current if it existed at any time during the pendency of the claim, even if the disability resolved prior to adjudication).  Specifically, the VA examiner must explain why the Veteran's prior diagnoses were incorrect or otherwise do not indicate a current disability.  The examiner must cite to objective medical findings and to established medical principles.

b. The VA examiner must also opine as to whether the Veteran's immune deficiency disorder was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service, to include as due to in-service exposure to mercury.

The examiner must determine whether the Veteran has an immune deficiency disorder before determining whether any diagnosed disorder relates to service.

If the examiner finds that the Veteran does not have immune deficiency, he or she must reconcile this finding with medical evidence that shows that the Veteran has been diagnosed as having chronic fatigue.  See McClain, 21 Vet. App. at 321 (holding that a disability is current if it existed at any time during the pendency of the claim, even if the disability resolved prior to adjudication).  Specifically, the VA examiner must explain why the Veteran's prior diagnosis of chronic fatigue is not indicate of a current immune deficiency disorder.  The examiner must cite to objective medical findings and to established medical principles.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

September 1978 Reports of Medical Examination and History, indicating no relevant medical problems upon entry to service.

Record of Occupational Exposure to Ionizing Radiation (March 1979 to July 1980), showing that the Veteran's total cumulative dosage of radiation in service was zero.

September 1979 Military Personnel Records (MPRs), noting that the Veteran's duties involved taking dental X-rays and performing laboratory work.

October through December 1979 Service Treatment Records (STRs), documenting that the Veteran had dental work in service.

July 1980 Report of Medical Examination, indicating no medical issues except for knee problems on separation from service.

May 1995 Private Medical Records (PMRs), noting that laboratory results showed mild mercury exposure.

November and December 2006 VA Medical Records (VAMRs), finding that clinical tests revealed an iron deficiency and diagnosing the Veteran was having anemia.

January 2008 PMRs (Dr. Z.G.), noting "adrenal fatigue" and mercury exposure based on laboratory findings.

February 2008 PMRs (Dr. Z.G.), diagnosing a disorder of the adrenal glands (unspecified), toxic effect of an unspecified metal, metabolic imbalance, and fatigue/malaise.

February through September 2008 PMRs (Dr. M.C.), diagnosing chronic fatigue, noting mercury toxicity and borderline anemia, and prescribing an adrenal supplement.

June 2008 PMRs (Dr. M.C.), finding that the Veteran has mercury toxicity and opining that the Veteran's fatigue is "likely due to her exposure to mercury as a dental technician" during active duty.

July 2008 Claim, reporting that the Veteran was repeatedly exposed to mercury while working as a dental technician in service and that in-service mercury exposure resulted in her current adrenal fatigue; also, indicating that the Veteran was not exposed to ionizing radiation in service.

June 2009 VAMRs, reporting fatigue for the last 15 years, finding no benefit from the adrenal supplement, recommending a more thorough examination of the Veteran's claimed adrenal disorder based on prior diagnosis, and noting that most medical studies do not relate adrenal disorders with mercury exposure.

July 2009 VA Examination Report, finding that the Veteran: 1) does not have adrenal insufficiency based on no adrenal-related symptoms after removing an adrenal supplement for 30 days and an endocrine evaluation (including formal Cortrosyn stimulation testing) that showed that the Veteran had normal adrenal function and reserve; and 2) had chronic low-grade fatigue.

August 2009 VAMRs, diagnosing anemia.  See also November and December 2006 VAMRs (noting that laboratory tests show iron deficiency and a family history of anemia), July 2010 VAMRs (noting low hematocrit which is suggestive of anemia), and February 2012 VAMRs.

May 2010 VAMRs, suggesting that the Veteran's fatigue may be related to fibromyalgia.

November 2011 VAMRs, noting the use of a mercury-removal supplement.

March 2015 Appellate Brief, stating that the Veteran's diagnosed disorders relate to service, and, in particular, to in-service mercury exposure.  See also February 2010 Claim, August 2012 Substantive Appeal (VA Form 9), and June 2013 Statement.

d. The examiner must provide a complete explanation of his or her opinions, based on his or her clinical experience and medical expertise and on established medical principles.  The examiner's explanation MUST DISCUSS the Internet Articles/Abstracts in the claims file that address the health effects of mercury exposure.

2. Then, review the VA examiner's report to ENSURE THAT IT ADEQUATELY RESPONDS TO THE ABOVE INSTRUCTIONS, TO INCLUDE PROVIDING AN ADEQUATE EXPLANATION IN SUPPORT OF THE REQUESTED OPINIONS.  If the report is deficient in this regard, RETURN THE CASE TO THE VA EXAMINER for further review and discussion.

3. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for residuals of mercury poisoning and for an immune deficiency disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




